DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to Claims 1,13 in the submission filed 6/15/2021 are acknowledged and accepted.
3.	Pending Claims are 1-15.

Response to Arguments
4.	Applicant’s arguments, see Remarks filed 6/15/2021 with respect to Claims 1,13 have been fully considered and are persuasive.  The Double Patenting rejection and the 35 U.S.C. 103 rejection of Claims 1-15 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2014/0263963 A1, CN 10768154 A, US 2016/0139388 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a  scanning light field microscopic imaging system, the system in combination with limitations in Lines 1-14 of the claim, comprising:
wherein the relay lens and the 2D scanning galvo each are disposed in a light path between the tube lens and the microlens array”.
Claims 2-12 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 13 is allowed over the cited art of record for instance (US 2014/0263963 A1, CN 10768154 A, US 2016/0139388 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a  scanning light field microscopic imaging method, the method in combination with limitations in Lines 1-11 of the claim, comprising:
“wherein the relay lens and the 2D scanning galvo each are disposed in a light path between the tube lens and the microlens array”.
Claims 14-15 are dependent on Claim 13 and hence are allowable for at least the same reasons Claim 13 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D/
Jyotsna V Dabbi								08/01/2021Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872